Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 18, 2020 has been entered.

Claims 1 and 14 were amended.   

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim Objections
The objections to claims 1 and 13 are withdrawn in view of the amendment to the claims.

Claim Rejections - 35 USC § 112
The claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claims 1-15 are withdrawn, because of Applicant’s arguments.


Claim Rejections - 35 USC § 103
The claim rejection under 35 U.S.C. 103 as unpatentable over Kim et al. in view of Kim ‘601 on claims 1-9 and 12-15 are withdrawn, because of Applicant’s arguments and support as provided within the 132 declaration filed.

The claim rejection under 35 U.S.C. 103 as unpatentable over Kim et al. in view of Kim ‘601 as applied to claim 1 and further in view of Brandau et al. on claims 10 and 11 are withdrawn, because of Applicant’s arguments and support as provided within the 132 declaration filed.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Tomkins on April 2 and 9, 2021.

IN THE CLAIMS:

1. (currently amended) A conductive material dispersed liquid, comprising a conductive material, a nitrile based rubber dispersant, and a dispersion medium, wherein the conductive material includes bundle-type carbon nanotubes having a bulk density in a range of 10 to 50 kg/m3 and a conductivity satisfying the condition of the following Equation 1,
[Equation 1] 
	-X≤10log R≤-0.6X
wherein in Equation 1 above, X is a bulk density of the carbon nanotubes, and R is a powder resistivity of the carbon nanotubes under a pressure of 10 to 65 MPa.

8. (cancelled)

13. (currently amended) The conductive material dispersed liquid according to claim 1, wherein the dispersant is introduced on a surface of the carbon nanotube to form a carbon nanotube-dispersant composite, and a particle size distribution according to the following Equation 3 of the carbon nanotube-dispersant composite is in a range of 2 to 6.5, 
[Equation 3] 
Particle size distribution of carbon nanotube-dispersant composite=(D90-D10)/D50 3Application No.: 15/741,676Docket No.: LGCHEM 3.3F-1234 
wherein in Equation 3 above, D10, D50 and D90 each represent particle sizes on a basis of 10%, 50% and 90% in a particle size distribution of a carbon nanotube-dispersant composite.

16.	(new) 	A conductive material dispersed liquid, comprising a conductive material, a hydrogenated nitrile butadiene-based rubber dispersant, and a dispersion medium, 
wherein the conductive material includes bundle-type carbon nanotubes having a bulk density in a range of 10 to 50 kg/m3 and a conductivity satisfying the condition of the following Equation 1,
[Equation 1]
-X≤10log R≤-0.6X
wherein in Equation 1 above, X is a bulk density of the carbon nanotubes, and R is a powder resistivity of the carbon nanotubes under a pressure of 10 to 65 MPa.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not fairly teach or suggest the conductive material dispersed liquid provided with a nitrile based rubber dispersant, having a bulk density in a range of 10 to 50 kg/m3 and a conductivity satisfying the condition of Equation 1 defining a relationship between the bulk density and power resistivity of the carbon nanotubes as further defined in combination within the limitations of independent claims 1 and 16.  As argued by the Applicant within the response and supported by the filed 132 declaration, the cited art of Kim and Kim ‘601 does not make obvious the unexpected results for the correlation between the bulk density and the powder resistance as defined by Equation 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact/Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang S Han whose telephone number is (571)272-1552.  The examiner can normally be reached on Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kwang Han
Examiner
Art Unit 1727



/Kwang Han/Examiner, Art Unit 1727